Citation Nr: 0702647	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to recognition as the surviving 
spouse of the veteran for the purpose of eligibility for 
Dependency and Indemnity Compensation (DIC) benefits, and if 
so, whether the reopened claim should be granted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to recognition as the surviving 
spouse of the veteran for the purpose of eligibility for VA 
death pension benefits, and if so, whether the reopened claim 
should be granted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
November 1955.  He died in May 1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2003 decision rendered by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A decision issued in September 2003 reflects that the RO 
properly advised the appellant that she needed to submit new 
and material to reopen the previously disallowed DIC claim.  
Thereafter, the appellant submitted no evidence.  The 
February 2004 statement of the case nonetheless shows that 
the RO denied service connection for the veteran's cause of 
death on the merits.  The Board recharacterized the issue of 
eligibility for DIC benefits as such as the threshold 
question presented in a cause of death claim is the 
appellant's eligibility for benefits, and as here, whether 
new and material evidence has been submitted showing the 
appellant's eligibility.   

In a statement dated in September 2006, the appellant 
withdrew her request that a previously scheduled Travel Board 
hearing for October 31, 2006, be rescheduled. 




FINDINGS OF FACT

1.  The evidence received since an unappealed January 2003 
Board decision denying a claim of entitlement to recognition 
as the surviving spouse of the veteran for the purpose of 
eligibility for DIC benefits is not duplicative or cumulative 
of the evidence previously of record and is sufficient to 
raise a reasonable possibility of substantiating the claim.
 
2.  The appellant was legally married on November 1, 1990, 
and not shown to have initiated divorce proceedings prior to 
that date.  

3.  The appellant's last marriage was legally terminated 
prior to October 1, 1998.  

4.  The evidence received since an unappealed October 2001 
Board decision denying a claim of entitlement to recognition 
as the surviving spouse of the veteran for the purpose of 
eligibility for VA death pension benefits is not sufficient 
to raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim of entitlement to recognition as the 
surviving spouse of the veteran for the purpose of 
eligibility for DIC benefits.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

2.  The criteria for entitlement to recognition as the 
surviving spouse of the veteran for the purpose of 
eligibility for DIC benefits are not met.  38 U.S.C.A. §§ 
101(3), 103, 1311(e) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.1(j), 3.50, 3.55 (2006).

3.  New and material evidence has not been received to reopen 
the previously denied claim of entitlement to recognition as 
the surviving spouse of the veteran for the purpose of 
eligibility for VA death pension benefits.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the appellant was provided with the 
notice required under the VCAA by a letter mailed in August 
2003 prior to the initial adjudication of the claims in 
September 2003.  Although VA has not specifically requested 
her to submit any pertinent evidence in her possession, it 
has informed her of the evidence that would be pertinent and 
requested her to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain such 
evidence.  Therefore, the Board believes that she was on 
notice of the fact that she should submit any pertinent 
evidence in her possession.  

The Court has recently held that, in claims to reopen, the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The VCAA letter is in compliance with the Court's 
holding in Kent.  The letter specifically informed the 
appellant of the type of evidence that was lacking in the 
prior denial and of the type of evidence that was necessary 
to reopen the claims when the appellant was advised that the 
RO needed evidence showing that she was the unmarried 
surviving spouse of the veteran.  Notwithstanding that the 
VCAA letter further shows that the appellant was not advised 
that the pension claim was the subject of a prior denial and 
therefore new and material evidence was necessary to reopen 
the claim, as previously discussed, she was properly advised 
that she needed to submit evidence showing she was the 
unmarried surviving spouse of the veteran.  This is the only 
element necessary to substantiate her claim of eligibility 
for death pension benefits, and consequently, this is the 
only evidence that could provide a basis for reopening the 
claim.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
the award of DIC benefits or death pension benefits, the 
Board finds that there is no prejudice to her in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  As explained below, the Board has 
determined that the appellant is not eligible for DIC 
benefits and has declined to reopen the eligibility for death 
pension benefits claim.  Consequently, no effective date will 
be assigned, so the failure to provide notice with respect to 
this element of the claims is no more than harmless error.  
Therefore, the Board is satisfied that there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

In regard to VA's duty to assist, the record reflects that 
the appellant has not identified any outstanding evidence 
that could be obtained to substantiate her claims.  The Board 
is also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the pertinent 
implementing regulation. 

Accordingly, the Board will address the claims to reopen.  


General Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).


Eligibility for DIC Benefits

Claim to Reopen

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of eligibility for DIC benefits was 
denied by the Board in a decision dated in January 2003.  The 
Board found that there was no indication that the appellant's 
1968 marriage was in any way terminated.  

The evidence then of record included a marriage license that 
shows that the appellant and the veteran were married on June 
13, 1953.  The certificate of death shows that the marriage 
was ended by the veteran's death on May 29, 1964.  A decree 
shows that the appellant's marriage to T.W. ended by 
annulment on November 9, 1967.  A decree shows that the 
appellant's marriage to C.B. ended by divorce on May 6, 1997.

The appellant's claim to reopen was received in March 2003.  
VA received a copy of a decree of annulment that shows that 
the appellant was married to D.D. on December 12, 1968, which 
ended by annulment on September 26, 1969.  This evidence 
added to the record since the final Board decision rendered 
in January 2003 is new and material evidence to the extent 
that it shows that the appellant's 1968 marriage was 
terminated.  Therefore, it is sufficient to raise a 
reasonable possibility of substantiating the claim.  
Accordingly, reopening of the appellant's claim for DIC 
benefits is warranted.  

Reopened Claim

A.  VCAA

In Manning v. Principi, 16 Vet. App. 534 (2002) (citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc)), the Court held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to the merits of the 
issue here on appeal.  Therefore, based on the Court's 
decision in Manning, the Board concludes that the appellant's 
claim on the merits is not subject to the provisions of the 
VCAA.

B.  Legal Criteria

DIC is a monthly payment made by VA to a surviving spouse, 
child, or parent due to a service-connected death occurring 
after December 31, 1956.  See 38 U.S.C.A. § 101(14) (West 
2002); 38 C.F.R. § 3.5(a)(1) (2006).  

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  See 38 U.S.C.A. § 103(c) (West 2002); 
38 C.F.R. § 3.1(j) (2006).

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death; and, who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and, except as provided in § 3.55, 
has not remarried or has not since the death of the veteran 
and after September 19, 1962, lived with another person of 
the opposite sex and held himself or herself out openly to 
the public to be the spouse of such other person.  See 38 
U.S.C.A.             § 101(3) (West 2002); 38 C.F.R. § 
3.50(b) (2006).

Remarriage of a surviving spouse shall not bar the furnishing 
of benefits to such surviving spouse if the marriage was 
void, or has been annulled by a court having basic authority 
to render annulment decrees, unless it is determined by VA 
that the annulment was obtained through fraud by either party 
or by collusion.  See 38 U.S.C.A. §§ 103(d)(1), 1311(e) (West 
Supp. 2005); 38 C.F.R. § 3.55(a)(1) (2006).  

On or after January 1, 1971, remarriage of a surviving spouse 
terminated prior to November 1, 1990, or terminated by legal 
proceedings commenced prior to November 1, 1990, by an 
individual who, but for the remarriage, would be considered 
the surviving spouse, shall not bar the furnishing of 
benefits to such surviving spouse provided that the marriage 
has been terminated by death, or has been dissolved by a 
court with basic authority to render divorce decrees, unless 
VA determines that the divorce was secured through fraud by 
the surviving spouse or by collusion.  See 38 U.S.C.A. §§ 
103(d)(2), 1311(e) (West Supp. 2005); 38 C.F.R. § 3.55(a)(2) 
(2006).  

On or after October 1, 1998, remarriage of a surviving spouse 
terminated by death, divorce, or annulment, will not bar the 
furnishing of dependency and indemnity compensation, unless 
the Secretary determines that the divorce or annulment was 
secured through fraud or collusion.  See 38 U.S.C.A. 
§ 1311(e) (West Supp. 2005); 38 C.F.R. § 3.55(a)(3) (2006).  

C.  Analysis

The evidence shows that appellant's last marriage ended in 
divorce after November 1, 1990, but prior to October 1, 1998.  
She was legally married on November 1, 1990, and not shown to 
have initiated divorce proceedings prior to November 1, 1990.  
Therefore, she is not entitled to reinstatement of 
eligibility for DIC as the surviving spouse of the veteran.  
As the law in this case, and not the facts, is dispositive of 
the issue, the appellant has not stated a claim on which 
relief may be granted; accordingly, as a matter of law, the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


Eligibility for VA Death Pension Benefits

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of eligibility for VA death pension 
benefits was denied by the Board in a decision dated in 
October 2001.  The Board found that as the appellant was 
legally married on November 1, 1990, and not shown to have 
initiated divorce proceedings prior to that date, she was not 
entitled to reinstatement of eligibility for VA death pension 
benefits as the surviving spouse of the veteran.  The Board 
also noted that the outcome of appellant's marriage of 1968 
was immaterial to the determination of her eligibility for 
death pension benefits. 

The evidence then of record included the June 1953 marriage 
license, death certificate, November 1967 annulment decree, 
and May 1997 divorce decree discussed above.  The appellant's 
claim to reopen was received in March 2003.  VA received a 
copy of the September 1969 annulment decree.  This evidence 
added to the record since the final October 2001 Board 
decision is not new and material evidence as the Board 
previously indicated that the disposition of this marriage 
was immaterial to the issue of her eligibility for death 
pension benefits.  Therefore, it is not sufficient to raise a 
reasonable possibility of substantiating the claim. 
Accordingly, reopening of the appellant's claim for VA death 
pension benefits is not warranted.  


ORDER

Having determined that new and material evidence has been 
received, reopening of the claim of entitlement to 
recognition as the surviving spouse of the veteran for the 
purpose of eligibility for DIC benefits is granted.

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of eligibility for DIC benefits is 
denied. 

Having determined that new and material evidence has not been 
received, reopening of the claim of entitlement to 
recognition as the surviving spouse of the veteran for the 
purpose of eligibility for VA death pension benefits is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


